5. Credit Rating Agencies (
- Before the vote:
Mr President, one moment just to tell you that this is an important report because it introduces a European regulation on rating agencies, and is therefore an element of the response to the crisis.
I wish to tell you that, this morning, COREPER adopted the compromise text that has been tabled for your vote. For Parliament's vote to comply, it is better for you to reject the amendments, except in the case of the votes on Amendment 172, corresponding parts. I wish, also, to thank the shadow rapporteurs, Mr Pittella and Mr Klinz, and all of those who worked on this important issue.